ELLIS, Justice,
dissenting.
Finding myself in disagreement with the other members of the panel, I would like to record my respectful dissent.
Clifton Wayne Fountain, appellant, appeals from two judgments of conviction, one for murder and the other for attempted murder. The jury assessed his punishment at forty (40) years on the murder and fifteen (15) years on the attempted murder.
Appellant challenges the sufficiency of the evidence to sustain the convictions.
*866Sufficiency of the evidence is measured by the standard enunciated by the United States Supreme Court in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979): “Whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” The preceding standard is employed in both direct and circumstantial evidence cases. Houston v. State, 663 S.W.2d 455 (Tex.Crim.App.1984); Denby v. State, 654 S.W.2d 457 (Tex.Crim.App.1983).
The indictment in the murder case alleged that appellant intentionally and knowingly caused the death of John David Howell by intentionally and knowingly shooting him with a shotgun and beating him about the head with said shotgun. The indictment in the attempted murder case alleged that the appellant intentionally shot Russell Wayne Hodde with a shotgun with the intent to commit the offense of murder.
The jury found appellant guilty as a party, in both cases, under Section 7.02(a)(2) of the Texas Penal Code, to the actual commission of the offenses by a person named Douglas Lloyd Kingery. Therefore, the evidence is sufficient to support the convictions only if a rational trier of fact, viewing the evidence in a light most favorable to the prosecution, could have found that Douglas Lloyd Kingery committed the offense as alleged in the indictment, and that appellant, acting with intent to promote or assist the commission of the offenses, solicited, encouraged, directed, aided, or attempted to aid Douglas Lloyd Kingery to commit the offenses. Foster v. State, 635 S.W.2d 710 (Tex.Crim.App.1982); Tex.Penal Code Ann. § 7.02(a)(2) (Vernon 1974).
Reviewing the facts in these cases I find that appellant was found guilty on circumstantial evidence presented by the State. Therefore the issue is whether the circumstances presented by the evidence established beyond a reasonable doubt that appellant acting with intent to assist or promote the murder and attempted murder, committed an act that solicited, encouraged, directed, aided or attempted to aid Kingery in his commission of these offenses. Morrison v. State, 608 S.W.2d 233 (Tex.Crim.App.1980).
The evidence in the cases shows that appellant was not present at the scene of the crime. There was no evidence that appellant solicited, encouraged, or aided Kingery prior to the commission of the offense. Although the evidence was overwhelming that Kingery shot Russell Hodde with a shotgun and also shot and killed John David Howell, the State failed to present any evidence to show that when Kingery committed the offenses, he did so at appellant’s direction or due to his solicitation or encouragement. There is no evidence to establish that appellant had any knowledge of Kingery’s intention to commit the offenses before they occurred. The State attempted to establish prior knowledge through Jerry Redding’s testimony about conversations between appellant and Kingery while confined in jail after the offenses occurred. The State asked him leading questions to attempt to get him to testify that the conversations he overheard indicated in some way appellant’s prior knowledge that the offenses would be committed. However, Redding testified instead that he never heard appellant say anything to indicate any collusion with Kingery in committing the offenses.
For the conviction, the State principally relied on evidence it presented to show a motive for appellant to engage in a conspiracy with Kingery to commit the offenses. This motive was appellant’s financial bind and the coincidental existence of a $25,-000.00 life insurance policy on Russell. Surely, evidence of a potential financial benefit to appellant resulting from the death of Russell Hodde would not provide a basis to convict him of participating in the offense committed by Kingery.
Every other reasonable hypothesis except guilt of appellant is not excluded by the evidence in this case. Therefore, I conclude that the evidence is not sufficient to show that appellant committed some act with intent to promote or assist the com*867mission of the attempted murder of Russell Hodde, or the murder of John David Howell by soliciting, encouraging, directing, aiding or attempting to aid Douglas Lloyd Kingery to commit these offenses. See Morrison v. State, supra; Earnhart v. State, 575 S.W.2d 551 (Tex.Crim.App.1979); Wygal v. State, 555 S.W.2d 465 (Tex.Crim.App.1977).
In cases where the evidence is insufficient to support a conviction, double jeopardy safeguards preclude further prosecution of the cause. Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978); Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).
I would reverse the convictions and remand the cases to the trial court with instructions to enter an order of acquittal.